                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 1 of 14



                            1   G. WARREN BLEEKER, CA Bar No. 210834
                                wbleeker@lrrc.com
                            2   DREW WILSON, CA Bar No. 283616
                                dwilson@lrrc.com
                            3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                655 N. Central Avenue, Suite 2300
                            4   Glendale, CA 91203-1445
                                Telephone: (626) 795-9900
                            5   Facsimile: (626) 577-8800
                                Attorneys for Plaintiff
                            6   EAST WEST BANK
                            7   SCOTT G. LAWSON (Bar No. 174671)
                                scottlawson@lawson2.com
                            8   LISA G. LAWSON (Bar No. 169503)
                                lisalawson@lawson2.com
                            9   RYAN L. WERNER (Bar No. 112181)
                                ryanwerner@lawson2.com
                           10   LAWSON & LAWSON LLP
                                One Sansome Street, 35th Floor
                           11   San Francisco, CA 94104
Glendale, CA 91203-1445
655 North Central Avenue




                                Telephone: (415) 484-4345
                           12   Facsimile: (415) 480-6706
                           13   Attorneys for Defendant
                                SUKEERT SHANKER
Suite 2300




                           14

                           15                                 UNITED STATES DISTRICT COURT

                           16                                NORTHERN DISTRICT OF CALIFORNIA

                           17

                           18    EAST WEST BANK, a California             Case No. 3:20-cv-07364-WHO
                                 corporation,
                           19                                             JOINT CASE MANAGEMENT STATEMENT
                                                Plaintiff,                AND [PROPOSED] ORDER
                           20
                                          vs.
                           21                                             Case Management Conference: January 19, 2021
                                 SUKEERT SHANKER, an individual,          Time: 2:00 p.m.
                           22                                             Courtroom: 2, 17th Floor
                                                Defendant.                Phillip Burton Federal Building and
                           23                                             United States Courthouse

                           24
                                                                          Hon. William H. Orrick
                           25

                           26

                           27

                           28
                                                JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                               Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 2 of 14



                            1             The Parties to the above-entitled action submit this Joint Case Management Statement
                            2   and [Proposed] Order pursuant to the Standing Order for All Judges of the Northern District of
                            3   California and Civil Local Rule 16-9.
                            4   1.        Jurisdiction and Service
                            5             The Parties agree that the Court has subject matter jurisdiction over the complaint under
                            6   the Defend Trade Secrets Act 18 U.S.C. § 1836. The Court has ancillary jurisdiction over the
                            7   state law claims under 28 U.S.C. § 1367. The only defendant has been properly served in this
                            8   matter.
                            9   2.        Facts
                           10             a. Plaintiff:
                           11   Chronology of the facts:
Glendale, CA 91203-1445
655 North Central Avenue




                           12             From December 22, 2017 until his voluntary termination date on April 30, 2019,
                           13   Defendant was employed by Plaintiff (or “EWB”) as a “Chief Operating Officer – Digital
Suite 2300




                           14   Banking.” During his onboarding, on December 22, 2017, Defendant signed a “Confidential

                           15   Information Notice” that required him to “keep confidential the confirmation information”

                           16   (defined in the Confidential Information Notice) and use it only as required by his job for the

                           17   benefit of EWB during or after his employment with the company. He was not allowed to remove

                           18   or make copies of any EWB records, reports or documents without prior management approval.

                           19   During his employment at EWB, Defendant had access to much of EWB’s highly confidential

                           20   and trade secret information. Shortly after he separated from EWB, Defendant signed a second

                           21   “Confidential Information” agreement with similar requirements and responsibilities as the first.

                           22             After Defendant’s departure, a dispute emerged regarding his salary and back pay. On

                           23   June 11, 2019, Defendant signed a “Settlement Agreement and Release of Claims” wherein, in

                           24   exchange for payment of money, he agreed to the following statement: “Employee agrees that

                           25   Employee has turned over or will turn over to the Bank, all property belonging to the bank,

                           26   including but not limited to documents concerning the Bank’s customer and personnel matters,

                           27

                           28                                         -1-
                                                   JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                  Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 3 of 14



                            1   any and all of the Bank’s files, tapes, documents, keys, credit cards, telephone cards, books,
                            2   software, passwords equipment, manuals, tools and written materials.”
                            3            EWB understands that, after his departure, Defendant started one or more new companies
                            4   which began development on a product that competed with EWB’s Velo application, the very
                            5   application that Defendant worked on during his tenure as an EWB employee.
                            6            EWB recently discovered that Defendant had also removed a number of highly
                            7   confidential and trade secret documents from EWB without permission. Upon further
                            8   investigation, it was determined that on March 13, 2019, the day Defendant’s manager informed
                            9   Defendant that he was going to be departing from the bank, Defendant sent to his personal email
                           10   dozens of highly confidential and trade secret documents that belonged to EWB without
                           11   permission.
Glendale, CA 91203-1445
655 North Central Avenue




                           12            b. Defendant:
                           13            Defendant Sukeert Shanker was hired by EWB in 2017 to enhance EWB’s digital banking
Suite 2300




                           14   offering to better serve its target customer base, which is primarily the Chinese diaspora. Shanker

                           15   had previously been the head of Strategic Initiatives for Goldman Sachs, where he led the

                           16   successful launch of Goldman Sachs’s digital banking platform known as Marcus. Prior to that,

                           17   for five years, he had been a principal at Booz & Company, rebuilding its Asian Financial

                           18   Services practice, and for the five years previous to that was an Engagement Manager at

                           19   McKinsey & Company.

                           20            During his employment with EWB, Shanker led the successful launch of Velo, EWB’s

                           21   new mobile application through which customers could access EWB’s digital banking platform.

                           22   Despite his exceptional performance and the commitment EWB had made at the time of

                           23   Shanker’s hiring, EWB refused to pay Shanker the bonus it had agreed to pay him, instead

                           24   offering just 20% of the agreed-upon amount. This contract breach, Shanker understood, was

                           25   orchestrated by EWB’s then-Head of Consumer Banking, Catherine Zhou. Shanker believed that

                           26   Zhou was conveying false information about him and his performance to EWB’s CEO,

                           27   Dominic Ng. In order to present to Ng a realistic view of his performance, his commitment to

                           28                                       -2-
                                                 JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 4 of 14



                            1   the Velo project, and his value to the bank, on March 13, 2019, in the course of and consistent
                            2   with his responsibilities for EWB, he forwarded to himself emails evidencing his central role in
                            3   the success of the Velo program and the close relationships he had formed and respect he had
                            4   earned within the digital-banking team at EWB. He intended to use these materials to convince
                            5   Ng that, contrary to Zhou’s misrepresentations, he was the individual principally responsible for
                            6   the success of the Velo launch, had the support of the digital banking team, and deserved the full
                            7   bonus promised him. On March 18, 2019, Shanker emailed Ng regarding his “whole hearted
                            8   commitment to the bank,” telling him that “my expertise is even more relevant at this stage,” and
                            9   asking Ng to ensure that he received “fair and professional treatment.” Shortly thereafter,
                           10   Shanker spoke with EWB’s head of Human Resources, Gary Teo, and made a similar
                           11   presentation. Ultimately, EWB paid Shanker the amount it owed him, but, on April 30, 2019,
Glendale, CA 91203-1445
655 North Central Avenue




                           12   because of Zhou’s insistence that she did not want to work with him, Shanker’s employment with
                           13   EWB was terminated.
Suite 2300




                           14            After taking several months off to consider his employment options, on October 30, 2019,

                           15   Shanker incorporated Aeldra, Inc., a start-up formed to develop a digital banking application

                           16   directed to citizens of India. In developing this business and application, Shanker did not use

                           17   any confidential or trade-secret material of EWB. In fact, the application was designed by an

                           18   independent third-party vendor. The application does not contain, use or derive from any

                           19   confidential or trade-secret information of EWB. More generally, other than the fact that, like

                           20   dozens of other such products in the banking industry, Aeldra’s offering facilitates remote digital

                           21   banking, it bears little resemblance to Velo.

                           22            More generally, there is nothing unique or proprietary to EWB about the idea of a digital

                           23   platform that permits users to open and manage bank accounts remotely. The information EWB

                           24   here claims as its trade secrets was not proprietary intellectual capital and was easily available to

                           25   people outside the bank.       Indeed, dozens of banks have developed and employed such

                           26   applications, all using the same third-party identity-verification tools that the industry has been

                           27   using for at least the last ten years.     Furthermore, EWB did not treat the information as

                           28                                        -3-
                                                  JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                 Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 5 of 14



                            1   confidential and did not restrict access to it or take other steps that would reasonably be expected
                            2   if the information were actually proprietary or confidential. Shanker has not used any EWB
                            3   materials since his termination and has repeatedly offered to return to EWB any materials he
                            4   possesses.
                            5            Contrary to EWB’s assertion, Shanker’s new business does not compete with EWB, as
                            6   EWB’s Velo product is targeted primarily to Chinese nationals (indeed, it confirms customer
                            7   identity via a digital connection to the Chinese national identification database) and not to citizens
                            8   of India, while Shanker’s is directed to the Indian market. Notably, EWB has not identified any
                            9   specific harm it has suffered as a result of Shanker’s alleged retention of its information.
                           10   3.       Legal Issues
                           11            a. Plaintiff:
Glendale, CA 91203-1445
655 North Central Avenue




                           12            At this time Plaintiff is not aware of any disputed points of law.
                           13            b. Defendant
Suite 2300




                           14            At this time, Shanker is not aware of any disputed points of law.

                           15   4.       Motions

                           16            a. Plaintiff:

                           17   Plaintiff does not currently have any pending motions before the Court. Plaintiff may file a

                           18   motion for Summary Judgment on issues concerning Defendant’s misappropriation of trade

                           19   secrets, breach of fiduciary duty, unfair competition, breach of the implied covenant of good faith

                           20   and fair dealing, and breach of contract.

                           21            b. Defendant:

                           22   Shanker does not currently have any pending motions before the Court. Shanker may file a

                           23   Motion for Summary Judgment or Partial Summary Judgment on issues concerning EWB’s

                           24   claims for misappropriation of trade secrets, breach of fiduciary duty, unfair competition, breach

                           25   of the implied covenant of good faith and fair dealing, and/or breach of contract.

                           26   ///

                           27   ///

                           28                                         -4-
                                                   JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                  Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 6 of 14



                            1   5.       Amendment of Pleadings
                            2            a. Plaintiff:
                            3   Plaintiff does not currently intend to amend the pleadings. However, Plaintiff does reserve the
                            4   right to do so if new parties or causes of action are identified during the course of discovery.
                            5            b. Defendant:
                            6   Shanker does not currently intend to amend his answer.
                            7   6.       Evidence Preservation
                            8   The Parties hereby certify and confirm that they have reviewed the Guidelines Relating to the
                            9   Discovery Electronically Stored Information and have met and conferred pursuant to Federal
                           10   Rule of Civil Procedure 26(f) regarding the reasonable and proportion steps taken to preserve
                           11   evidence relevant to the issues reasonably evident in this action.
Glendale, CA 91203-1445
655 North Central Avenue




                           12   7.       Disclosures
                           13   The parties exchanged their respective Initial Disclosures.
Suite 2300




                           14   8.       Discovery

                           15   At this time, no discovery has been taken by either Party. Neither Party believes that

                           16   modifications of the discovery rules are necessary at this time. The Parties are not aware of any

                           17   conflicts concerning discovery at this time. The Parties anticipate filing a proposed protective

                           18   order shortly. The Parties’ proposed discovery plan is attached as Exhibit A.

                           19            a. Plaintiff:

                           20   The scope of discovery will concern:

                           21        •   Defendant’s misappropriation of EWB’s confidential information and/or trade secrets.

                           22        •   Defendant’s breach of his fiduciary duty.
                           23        •   Defendant’s breach of contract.
                           24        •   Defendant’s use of EWB’s confidential information and/or trade secrets for his own
                           25            benefit.
                           26        •   How Defendant has benefited from his misappropriation of EWB’s confidential
                           27            information and/or trade secrets.
                           28                                          -5-
                                                    JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                   Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 7 of 14



                            1         •   The identity of third parties to whom Defendant has revealed EWB’s confidential
                            2             information and/or trade secrets.
                            3             b. Defendant:
                            4         •   The factual basis for EWB’s claims.
                            5         •   The extent to which EWB took reasonable steps to maintain the confidentiality of its
                            6             claimed confidential information and trade secrets.
                            7         •   The nature and development of EWB’s Velo platform.
                            8         •   The intended market for EWB’s Velo platform.
                            9         •   EWB’s policies and practices with respect to employee’s emailing documents to their
                           10             personal email addresses.
                           11
                                      •   EWB’s claimed damages, if any.
Glendale, CA 91203-1445
655 North Central Avenue




                           12
                                      •   EWB’s efforts to mitigate its claimed damages, if any.
                           13
                                9.        Class Action
Suite 2300




                           14
                                This litigation is not a class action.
                           15
                                10.       Related Cases
                           16
                                There are no related cases pending before this Court or another
                           17
                                11.       Relief
                           18
                                          a. Plaintiff:
                           19
                                      •   Compensation for EWB’s damages. EWB has not yet determined the full extent of the
                           20
                                          financial harm that it has suffered as a result of Defendants actions. A full calculation
                           21
                                          may require the completion of discovery and expert testimony.
                           22
                                      •   An injunction against Defendant using any information that he misappropriated from
                           23
                                          EWB for any purpose other than for the benefit of EWB.
                           24
                                      •   An order by the Court requiring Defendant to submit to a forensic evaluation of his files
                           25
                                          and documents to determine the full scope of Defendant’s misappropriation and use of
                           26
                                          EWB’s confidential and trade secret information.
                           27

                           28                                         -6-
                                                   JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                  Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 8 of 14



                            1         •   An order requiring Defendant to return the full amount of his payment from the Parties’
                            2             Settlement Agreement as a result of Defendant’s breach of the Settlement Agreement.
                            3         •   An award of EWB’s attorney’s fees.
                            4         •   Such other relief as the Court deems appropriate.
                            5             b. Defendant:
                            6         •   An award of Shanker’s recoverable costs of suit.
                            7         •   An award of Shanker’s attorneys’ fees.
                            8         •   Such other relief as the Court deems appropriate.
                            9   12.       Settlement and ADR
                           10             a. Plaintiff:
                           11   Plaintiff believes that a settlement is possible. The Parties agree to appear before a mediator that
Glendale, CA 91203-1445
655 North Central Avenue




                           12   is a member of the Northern District’s mediation panel or such other private mediator the parties
                           13   may agree upon, the timing of which is identified in Exhibit A.
Suite 2300




                           14             Discovery as to the following topics may expedite settlement:
                           15         •   The full scope of the confidential information and/or trade secrets that Defendant
                           16             misappropriated from EWB, other than the confidential and/or trade secret documents
                           17             that EWB has already discovered that Defendant misappropriated.
                           18         •   The identity of third parties to whom Defendant has revealed EWB’s confidential
                           19             information and/or trade secrets.
                           20
                                      •   How Defendant has benefited from his misappropriation of EWB’s confidential
                           21
                                          information and/or trade secrets.
                           22
                                          b. Defendant:
                           23
                                Shanker believes that a settlement is possible. The parties agree that, if they are unable otherwise
                           24
                                to reach a resolution, they will appear before either a mediator who is a member of the Northern
                           25   District’s mediation panel or such other private mediator the parties may agree upon.
                           26   Discovery as to the following subject may expedite settlement:
                           27
                                      •   The factual basis for EWB’s claims.
                           28                                         -7-
                                                   JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                  Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 9 of 14



                            1         •   The extent to which EWB took reasonable steps to maintain the confidentiality of its
                            2             claimed confidential information and trade secrets.
                            3         •   The nature and development of EWB’s Velo platform.
                            4         •   The intended market for EWB’s Velo platform.
                            5         •   EWB’s policies and practices with respect to employee’s emailing documents to their
                            6             personal email addresses.
                            7         •   EWB’s claimed damages, if any.
                            8         •   EWB’s efforts to mitigate its claimed damages, if any.
                            9   13.       Consent to Magistrate Judge For All Purposes
                           10   ____ YES         X NO
                           11   14.       Other References
Glendale, CA 91203-1445
655 North Central Avenue




                           12   The Parties do not believe that this case is appropriate for disposition by another method such as
                           13   binding arbitration.
Suite 2300




                           14   15.       Narrowing of Issues
                           15             a. Plaintiff:
                           16   Plaintiff believes that a number of issues may be narrowed by a motion for summary judgment,
                           17   including Defendant’s misappropriation of trade secrets, Defendant’s breach of contract,
                           18   Defendant’s breach of fiduciary duty, Defendant’s breach of the implied covenant of good faith
                           19   and fair dealing, and Defendant’s unfair competition. Plaintiff does not believe that bifurcation
                           20   is necessary in this matter.
                           21             b. Defendant:
                           22   Shanker believes that some issues may be narrowed by a Motion for Summary Judgment or
                           23   Partial Summary Judgment, including EWB’s claims for misappropriation of trade secrets,
                           24   breach of contract, breach of fiduciary duty, breach of the implied covenant of good faith and
                           25   fair dealing, and/or unfair competition. Shanker does not currently believe that bifurcation is
                           26   necessary in this matter.
                           27

                           28                                         -8-
                                                   JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                  Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 10 of 14



                            1   16.      Expedited Trial Procedure
                            2   The Parties do not believe that this is the type of case that is appropriate for Expedited Trial
                            3   Procedure.
                            4   17.      Scheduling
                            5   Please see the Parties’ proposed list of dates which is attached as Exhibit A.
                            6   18.      Trial
                            7   The Parties request that the case be tried before a jury. The Parties estimate that a trial will take
                            8   5-7 days.
                            9   19.      Disclosure of Non-party Interested Entities or Persons
                           10            a. Plaintiff:
                           11   Plaintiff has filed the Certification of Interested Entities or Persons required by Civil Local
Glendale, CA 91203-1445
655 North Central Avenue




                           12   Rule 3-5. East West Bancorp, Inc. Parent corporation of East West Bank is the only entity that
                           13   Plaintiff is aware of that have either a financial interest in the subject matter in controversy or in
Suite 2300




                           14   a party to the proceeding or any other kind of interest that could be substantially affected by the

                           15   outcome of the proceeding.

                           16            b. Defendant:

                           17   Shanker certifies that, other than himself, no persons, associations of persons, firms, partnerships,

                           18   corporations (including parent corporations) or other entities (i) have a financial interest in the

                           19   subject matter in controversy or in a party to the proceeding, or (ii) have a non-financial interest

                           20   in that subject matter or in a party that could be substantially affected by the outcome of this

                           21   proceeding

                           22   20.      Professional Conduct

                           23   The attorneys of record for the Parties have reviewed the Guidelines for Professional Conduct

                           24   for the Northern District of California.

                           25   21.      Other

                           26   N/A.

                           27   ///

                           28                                       -9-
                                                 JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                Case No.3:20-cv-07364-WHO
                                113255800.1
                                Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 11 of 14



                            1   Dated: January 12, 2021                         LEWIS ROCA ROTHGERBER CHRISTIE LLP
                            2
                                                                           By    /s/Drew Wilson
                            3                                                   Drew Wilson
                                                                                Attorneys for Plaintiff
                            4                                                   EAST WEST BANK
                            5

                            6   Dated: January 12, 2021                         LAWSON & LAWSON LLP

                            7                                              By /s/Scott G. Lawson
                                                                             Scott G. Lawson
                            8
                                                                             Attorneys for Defendant
                            9                                                SUKEERT SHANKER

                           10
                                Pursuant to Civil L.R. 5-1(i)(3):
                           11   I attest that concurrence in the filing of this document
                                has been obtained from each of the other Signatories.
Glendale, CA 91203-1445
655 North Central Avenue




                           12
                                  /s/Drew Wilson
                           13
Suite 2300




                           14

                           15                                  CASE MANAGEMENT ORDER
                                         This JOINT CASE MANAGEMENT STATEMENT AND PROPOSED ORDER is
                           16
                                approved as the Case Management Order for this case and all parties shall comply with its
                           17
                                provisions. In addition, the Court makes the further orders stated below:
                           18

                           19

                           20
                                IT IS SO ORDERED.
                           21

                           22   Dated: January ____, 2021
                                                                                WILLIAM H. ORRICK
                           23                                                   United States District Judge

                           24

                           25

                           26

                           27

                           28                                       -10-
                                                 JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                                                Case No.3:20-cv-07364-WHO
                                113255800.1
Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 12 of 14




                Exhibit A
                                 Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 13 of 14


 Case Name: East West Bank v. Sukeert Shanker                       Case Number:   3:20          CV - 07364(WHO)


     PROPOSED DISCOVERY PLAN/SCHEDULING ORDER

                                                  DONE         NOT
                                                            APPLICABLE    PLAINTIFF’S                DEFENDANT’S
                                                                          PROPOSED DATE              PROPOSED DATE
   B. SETTLEMENT PLAN
    1. Plaintiff to make settlement demand                                     9/17/21                      Same

    2. Defendant to make settlement offer                                     10/01/21                      Same
                                                                                                            Same
     3. Referral to NDCA mediation program                                    10/08/21
     or private mediator (per party agreement)
     4. Settlement Conference (proposed date)                                 10/08/21                      Same

   C. PROPOSED DEADLINES
    1. Motion to join new parties or amend                                                                  Same
                                                                              4/14/21
    pleadings
    2. All fact discovery to be completed                                                                   Same
    (including disclosure of medical records)                                 8/27/21

    3. Joint status report certifying close of                                                              Same
    fact discovery and indicating whether                                     9/03/21
    expert discovery is needed
    4. Expert discovery (only if needed) Check here if not applicable 


     Plaintiff’s expert proposed field(s) of            Damages
     expertise:
                                                   Damages; digital banking industry, practices, markets and technology
     Defendant’s expert proposed field(s) of
     expertise:
113258055.1
                                 Case 3:20-cv-07364-WHO Document 24 Filed 01/12/21 Page 14 of 14


                                                   DONE                 NOT
                                                                     APPLICABLE   PLAINTIFF’S       DEFENDANT’S
                                                                                  PROPOSED DATE     PROPOSED DATE
          a. Affirmative expert reports due                                           10/1/21           Same

          b. Rebuttal expert reports due                                              11/12/21          Same

          c. Depositions of experts to be                                                               Same
                                                                                      12/17/21
          completed
    5. Completion of ALL DISCOVERY (if                                                                  Same
                                                                                       1/7/21
    different from C.3)
    6. Joint status report certifying close of                                                          Same
    ALL DISCOVERY and indicating                                                       1/7/22
    whether dispositive motion is anticipated
    7. If any party seeks a dispositive motion                                                          Same
    last date to file motion.                                                          2/9/22

    8. Proposed Joint Pre-Trial Order due (if                                                           Same
    no dispositive motion filed)
                                                                                      3/11/22

    9. Proposed Trial Dates                                                                             Same
                                                                                    5/2/22-5/9/22

  D. CONSENT TO MAGISTRATE JUDGE JURISDICTION
    1. All parties consent to Magistrate Judge jurisdiction for dispositive          Yes            Yes
    motion?                                                                         x No
                                                                                                   x No
                                                                                                    

    2. All parties consent to Magistrate Judge jurisdiction for trial?               Yes            Yes
                                                                                    x No
                                                                                                   x No
                                                                                                    




113258055.1
